     Case 2:96-cr-80335-VAR ECF No. 150, PageID.810 Filed 01/06/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,
v.                                          Case No. 96-80335
                                            Honorable Victoria A. Roberts
CARLOS HICKS,

     Defendant.
_______________________________/

                 CORRECTED ORDER DENYING DEFENDANT’S
                  RENEWED MOTION FOR COMPASSIONATE
                         RELEASE [ECF No. 133]
I.       INTRODUCTION

         This matter is before the Court on Carlos Hicks’ (“Hicks”) Renewed

Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). He

asks the Court to place him on home confinement for the duration of his

sentence because of underlying health conditions that place him at greater

risk of severe illness if he contracted COVID-19.

         After oral arguments on August 14, 2020, this Court dismissed Hicks’

Motion for Compassionate Release without prejudice for failure to properly

exhaust the administrative process with the Bureau of Prisons (“BOP”).

While awaiting this Court’s hearing, Hicks petitioned the Warden of FCI
  Case 2:96-cr-80335-VAR ECF No. 150, PageID.811 Filed 01/06/21 Page 2 of 18




Yazoo City Low (“Yazoo Low”) for Compassionate Release; he did this on

August 4, 2020. Hicks now renews his motion for Compassionate Release.

      The Court DENIES Hicks’ motion. [ECF No. 133].

II.   BACKGROUND

      Between November 1995 and February 1996, Hicks sold cocaine to

informants three times. The Government charged him with distributing

cocaine in a three-count indictment. The Court released Hicks on bond.

During plea negotiations, the Government disclosed one informant’s

identity to Hicks’ attorney. Later, Hicks saw the informant driving a car and

ran towards him carrying a gun. Hicks shot several times and killed him.

Three people witnessed the shooting. Hicks pled guilty to murder; a third

superseding information charged him with “killing Daniel Duffie with intent

to prevent [his] testimony…” In his Rule 11 agreement, Hicks agreed that

the guideline for first degree murder, USSG § 2A1.1(a), applied to his

conduct. [Ex. 4: Plea Agreement, 9]. In 1999, the Court sentenced Hicks to

35 years in prison. United States v. Hicks, 234 F.3d 1270, *1–2 (6th Cir.

2000). He was initially incarcerated at Yazoo City Medium in Mississippi

and was subsequently transferred to Yazoo Low, a low security prison, due

to his positive institutional conduct. [ECF No. 133, PageID.491]. His

projected release date is October 18, 2026.

                                      2
  Case 2:96-cr-80335-VAR ECF No. 150, PageID.812 Filed 01/06/21 Page 3 of 18




       In this renewed motion for compassionate release, Hicks proposes

returning home to live with a cousin and work at the Lear Corporation. The

Government opposes Hicks’ release.

III.   DISCUSSION

       The compassionate release statute allows the Court to modify a

defendant’s term of imprisonment if he fully exhausts all administrative

remedies. 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit, in United States v.

Jones, recently clarified the mechanics of compassionate review under 18

U.S.C. § 3582 where an incarcerated person files a motion on his own

behalf in district court. 2020 WL 6817488, at *10 (6th Cir. Nov. 20, 2020).

       First, district courts must find whether “extraordinary and compelling

reasons warrant” a sentence reduction. Id. While the court must find

whether a reduction is consistent with applicable policy statements issued

by the Sentencing Commission, Jones concluded that the Commission’s

policy statement on compassionate release resides in U.S.S.G. § 1B1.13

and that since the Commission has not updated it since the passage of the

First Step Act in December 2018 courts need not consider it. Id. Instead,

Jones held courts have “full discretion to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release

without consulting policy statement § 1B1.13”. Id. at *7-9.

                                       3
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.813 Filed 01/06/21 Page 4 of 18




      Finally, 18 U.S.C. § 3582(c)(1)(A) requires district courts to consider

the factors set forth in 18 U.S.C. § 3553(a) and determine whether, in the

court's discretion, the reduction authorized by the statute is “warranted in

whole or in part under the particular circumstances of the case.” Id. at *6

(quoting Dillon v. United States, 560 U.S. 817, 827 (2010)); United States

v. Roosevelt Kelly No. 2:15-CR-00247, 2020 WL 7046960, at *3 (S.D. Ohio

Dec. 1, 2020).

      A.    Hicks Exhausted Administrative Remedies

      Exhaustion of administrative remedies is a “mandatory condition”

before a defendant can file a motion for compassionate release. United

States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020).

      Hicks’ counsel requested his compassionate release from the BOP

on August 4, 2020. [ECF No. 133-2, PageID.499]. The BOP has allowed

more than 30 days to lapse and failed to meet its obligations under 18

U.S.C. § 3582(c)(1)(A). Although Hicks filed this renewed motion before he

properly exhausted administrative remedies, the Government concedes

that Hicks exhausted his administrative remedies. [ECF No. 134,

PageID.505]. The Court makes this finding as well.




                                      4
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.814 Filed 01/06/21 Page 5 of 18




     B.    Extraordinary and Compelling Reasons for Release

     The Court must first determine whether “extraordinary and compelling

reasons” warrant release. 18 U.S.C. § 3582(c)(1)(A)(i).

     Since Hicks relies on his health as his reason for release, the Court

determines whether Hicks’ health presents that extraordinary and

compelling reason.

  1. Hicks’ Medical Condition

     i.    Hypertension

     Hicks says since he was diagnosed with hypertension, he struggles

to maintain a healthy blood pressure. Hicks cites CDC data and recent

studies which show that hypertension is a pre-existing condition which

would increase Hicks’ risk level for severe medical consequences if he

contracted COVID-19.

     The Government recognizes the CDC’s findings that hypertension

might place persons at an increased risk for severe illness from COVID-19

but says that Hicks’ “essential hypertension,” as opposed to “pulmonary

hypertension,” places him at a lower risk of exposure. Additionally, the

Government notes that hypertension is a relatively common medical

condition that affects roughly 46% of the U.S. population. Hypertension




                                      5
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.815 Filed 01/06/21 Page 6 of 18




alone, it says, is not an extraordinary and compelling reason to grant Hicks’

compassionate release.

      The CDC states that individuals with hypertension “might be at an

increased risk for severe illness from COVID-19.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-with-medical-conditions. The CDC then lists heart conditions which

unequivocally increase one’s risk of serious illness from COVID-19. That

list includes: Heart failure, Coronary Artery Disease, Cardiomyopathies and

Pulmonary Hypertension.” At Higher Risk for Severe Illness, Centers for

Disease Control and Prevention (last visited December 29, 2020).

      Pulmonary Hypertension is a type of high blood pressure that

specifically affects the arteries in the lungs and the right side of the heart.

https://www.mayoclinic.org/diseases-conditions/pulmonary-

hypertension/symptoms-causes/syc-20350697. Essential hypertension, in

contrast, is a “common condition” that constricts the arties throughout the

body. https://www.mayoclinic.org/diseases-conditions/high-blood-

pressure/symptoms-causes/syc-20373410.

      Hicks’ medical records reveal that he is diagnosed with “hypertension

unspecified essential.” [ECF No. 124, PageID.207]. Most recently, doctors

prescribed 20 mg of Lisinopril daily, which was an increased dosage. The

                                        6
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.816 Filed 01/06/21 Page 7 of 18




medical report also notes that Hicks was non-compliant in taking the

medication. Id. His most current blood pressure data shows that between

2/4/2020 and 4/30/2020 his blood pressure was as low as 130/82 and as

high as 141/92. These readings indicate that Hicks vacillates between

Stage 1 and Stage 2 Hypertension.

      Several courts identify hypertension as an underlying medical

condition which renders a prisoner at higher risk. See United States of

America v. Patino, No. 18-cr-20451, 2020 WL 1676766, at *2 (E.D. Mich.

Apr. 6, 2020) (“Mr. Patino is at high risk due to stage 3 chronic kidney

disease and hypertension, and his age (63 years old)”); United States v.

Doshi, No. 13-cr-20349, 2020 WL 1527186, at *1 (E.D. Mich. Mar. 31,

2020) (recommending that prisoner with hypertension and diabetes be

placed in home confinement); United States v. Rodriguez, No. 03-00271,

451 F.Supp.3d 392 (E.D. Pa. Apr. 1, 2020) (granting compassionate

release to inmate who served 17 years on a 20-year sentence, and had

health issues including type 2 diabetes, essential hypertension, obesity,

and liver abnormalities).

      In most cases, however, courts find that hypertension, without

additional aggravating pre-conditions, is largely insufficient to establish an

extraordinary and compelling reason to grant compassionate release. See

                                       7
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.817 Filed 01/06/21 Page 8 of 18




United States v. Sanders, No. 19-cr-20288, 2020 WL 2320094, at *6 (E.D.

Mich. May 11, 2020) (finding “hypertension alone does not demonstrate an

extraordinary and compelling reason for release.”) See also United States

v. Adams, No. 2:18-CR-20641-TGB, 2020 WL 2733883, at *1 (E.D. Mich.

May 26, 2020) (“hypertension alone—without other evidence indicating a

low risk of flight or dangerousness—would be insufficient grounds to

release a defendant from detention pending sentencing”). Indeed, most

cases Hicks cites involve hypertension as an underlying condition named in

combination with another CDC-recognized underlying medical condition

which increases the risk of severe illness.

      The Court finds that while Hicks’ hypertension places him at a higher

risk of serious illness, his essential hypertension alone does not constitute

an extraordinary or compelling reason for compassionate release.

      ii.   Exposure to Tuberculosis

   Hicks does say that his essential hypertension in combination with his

previous exposure to Tuberculosis (TB) creates an increased risk of severe

complications if he contracts COVID-19. Hicks was exposed to an

infectious case of TB at Yazoo City Medium sometime between December

15, 2017 and October 15, 2018. [ECF No. 124, PageID.218]. Although he

never tested positive for active TB, Hicks underwent prophylaxis Latent

                                       8
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.818 Filed 01/06/21 Page 9 of 18




Tuberculosis Infection Treatment (LTBI) which was completed on March

28, 2019. Id.

   The Government says that Hicks was treated for latent TB, he

successfully completed that treatment in 2019, and his medical records

show no signs of an active TB process after his exposure. These factors,

they add, distinguish Hicks’ case from other cases where district courts

found that TB was a compelling circumstance warranting compassionate

release.

   The Centers for Disease Control and Prevention (CDC) explains that

there are substantial differences between active and latent TB. Unlike

active TB which affects the lungs and is highly contagious, those infected

with latent TB are not contagious and have no symptoms. See Centers for

Disease Control and Prevention, “The Difference Between Latent TB

Infection and TB Disease.” And, people with latent TB can develop active

TB if they do not receive treatment. See Centers for Disease Control and

Prevention, “Treatment Regimens for Latent TB Infection (LTBI).” Further,

Clinical Director Dr. Anthony Chambers opined that despite treatment,

Hicks will “remain positive” when tested for latent TB due to the body’s

immune response to the TB bacterium. [ECF No. 146-2, PageID.756].




                                      9
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.819 Filed 01/06/21 Page 10 of 18




   Though the medical community is quite familiar with TB, COVID-19’s

comorbidity with TB, latent or active, is far from understood. See United

States v. Ireland, No. 17-20203, 2020 WL 4050245, at *2 (E.D. Mich. July

20, 2020); See also United States v. Watkins, No. 15-20333, 2020 WL

4016097, at *3 (E.D. Mich. July 16, 2020) (“like so many other questions

about the effects and behavior of the novel coronavirus, its comorbidity with

tuberculosis, latent or active, is far from understood.”). Indeed, the CDC

notes that its list of what constitutes an underlying medical condition which

increases a person’s risk is a “living document that will be periodically

updated” and “could rapidly change as the science evolves.” See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/evidence-table.html (last accessed Dec. 7, 2020).

   While district courts around the country have given different weight to

latent TB as an underlying condition, many have found it an extraordinary

and compelling justification for compassionate release, particularly when

paired with other underlying conditions. See, e.g., United States v. Watkins,

No. 15-20333, 2020 WL 4016097, at *2–3 (E.D. Mich. July 16, 2020)

(granting compassionate release to prisoner whose only underlying

condition was previously-treated latent TB); Singh v. Barr, No. 20-CV-

02346-VKD, 2020 WL 1929366, at *10 (N.D. Cal. Apr. 20, 2020) (granting

                                      10
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.820 Filed 01/06/21 Page 11 of 18




release from immigration custody for petitioner with latent TB,

hypertension, and obesity); United States v. Johnson, No. CR H-96-176,

2020 WL 3618682, at *3 (S.D. Tex. July 2, 2020)(granting compassionate

release to an inmate in his fifties with latent TB only).

   Given the scientific community's uncertain and evolving understanding

of the interplay between COVID-19 and other pulmonary illnesses, the

Court finds that Hicks sufficiently demonstrates that his health conditions

constitute extraordinary or compelling circumstances which warrant

compassionate release.

   2. “Other Reasons”

         i. COVID-19 Conditions at Yazoo

      The heightened susceptibility of prison populations to the virus is an

additional reason for the release of medically vulnerable inmates. Miller v.

United States, No. 16-20222-1, 2020 WL 1814084, at *3 (E.D. Mich. Apr. 9,

2020).

      Hicks says that COVID-19 presents unique challenges to control

transmission among incarcerated persons. He also asserts that Yazoo Low

woefully undertests its inmates and that if appropriately tested, the number

of positive cases would be much higher.




                                       11
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.821 Filed 01/06/21 Page 12 of 18




      In response, the Government says the BOP reacted quickly to

confront COVID-19 within its facilities. It lists several measures the BOP

took to stop the spread of the disease including restricting inmate

movement within and between facilities, maximizing physical distancing

and issuing facemasks for inmates to wear in pubic areas. Finally, they add

that the BOP has granted home confinement to over 7,628 federal inmates

in order to reduce the spread of COVID-19.

      It is widely acknowledged that there is a greater risk of COVID-19

infection for incarcerated individuals. See United States v. Greene, No. CR

15-20709, 2020 WL 4581712, at *2 (E.D. Mich. Aug. 10, 2020). The rapid

spread of the virus is particularly likely in facilities where inmates sleep in

open-dormitory style rooms and share bathrooms and eating areas, as is

the case at the Federal Bureau of Prisons’ Yazoo City Low facility, where

Hicks is incarcerated. Id.

      In total, three Yazoo City Low inmates died after contracting COVID-

19. See https://www.bop.gov/coronavirus/ (last visited Dec. 29, 2020). BOP

records indicate that one inmate is currently positive, five staff members

are positive and that 82 inmates have recovered from COVID-19. Id.

However, at the time of filing only 242 of the 1,634 inmates were tested.

Due to a chronic lack of testing, “even zero positive test results are not the

                                       12
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.822 Filed 01/06/21 Page 13 of 18




same as zero cases.” United States v. Watkins, No. 15-20333, 2020 WL

4016097, at *2 (E.D. Mich. July 16, 2020). The Court acknowledges that

the BOP implemented measures to attempt to contain the spread of the

virus; nonetheless, Hicks presents evidence that his medical conditions put

him at greater risk of COVID-19 and that he is unable to implement

sufficient preventative measures at Yazoo Low.

      D. § 3553(a) Sentencing Factors Weigh against Granting Release

      Although Hicks’ medical conditions and rehabilitative efforts weigh in

favor of release, the Court denies Hicks’ motion because the applicable §

3553(a) factors militate strongly against it. See Austin, 2020 WL 2507622,

at *1 (the court must find that the 18 U.S.C. § 3553(a) factors weigh in favor

of release before granting such relief). Those factors are:

      (1) the nature and circumstances of the offense and the history and

      characteristics of the defendant;

      (2) the need for the sentence imposed--

      (A) to reflect the seriousness of the offense, to promote respect for

      the law, and to provide just punishment for the offense;

      (B) to afford adequate deterrence to criminal conduct;

      (C) to protect the public from further crimes of the defendant; and




                                     13
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.823 Filed 01/06/21 Page 14 of 18




      (D) to provide the defendant with needed educational or vocational

      training, medical care, or other correctional treatment in the most

      effective manner;

      (3) the kinds of sentences available;

      (4) the kinds of sentence and the sentencing range established for--

      (A) the applicable category of offense committed by the applicable

      category of defendant as set forth in the guidelines. Id.

      Hicks pled guilty to murder. He correctly argues that the Court can

consider post-offense developments which provide the most up-to-date

picture. Since his incarceration began on October 10, 1996, Hicks has

completed an array of vocational training courses and BOP courses

ranging from financial literacy to anger management. His use of time while

in custody, he says, demonstrates that Hicks has made significant efforts at

rehabilitation. Hicks earned his GED on November 12, 1999. [Exhibit 4-

Education and Rehabilitation Records]. He completed a total of 878 hours

of educational and vocational training, including courses in, but not limited

to: Anatomy, health courses, Keyboarding, financial courses, Commercial

Driver’s License, Anger Management, Ceramics, a course entitled “An

Alternative to Violence,” Political Science, Job Fair, a course entitled

“Parents and Their Children,” Welding, exercise courses, Real Estate, Book

                                      14
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.824 Filed 01/06/21 Page 15 of 18




Keeping and Electrical Systems. He participated in the “Release

Preparation Program,” – a program designed to prepare inmates to

successfully re-enter the community and work force. Notably, he was

transferred from Yazoo City Medium to Yazoo City Low due to his

constructive institutional conduct and his BOP Pattern Score is low. These

are laudable efforts at rehabilitation.

      But the Government notes that Hicks has been disciplined for fighting

in prison and violating prison rules in other ways. While in custody, Hicks

has been subject to discipline for several offenses, ranging in seriousness,

including, but not limited to:

    July 22, 2015 - Fighting Another Person;

    April 30, 2015 - Possessing an Unauthorized Item (paper towel to

      clean his cell);

    March 4, 2010 - Destruction of Property (Hicks admitted to breaking a

      window);

    August 3, 2007 - Fighting with Another Person;

    December 7, 2005 - Being Absent from Assignment;

    December 14, 2004 - Possessing an Unauthorized Item;

    December 5, 1998 - Refusing to Obey an Order;

    March 24, 1998 - Giving/Accepting Money;

                                          15
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.825 Filed 01/06/21 Page 16 of 18




    January 6 and 27, 1998 - Using the Phone and/or Mail without

      Authorization;

    November 17, 1997 – Fighting Another Person;

    September 24, 1997 – Fighting Another Person; and

    August 24, 1997 – Fighting Another Person.

      This record while in prison, coupled with the nature and

circumstances of Hicks’ underlying crimes outweigh other considerations.

While on bond for distributing cocaine, Hicks learned the identity of a

government witness and killed him to prevent testimony at trial. Violent

crimes of this manner weigh strongly against reduction of a sentence even

when extraordinary and compelling medical justifications exist. See e.g.,

United States v. Shakur, 2020 WL 6482875, F.Supp.3d (2020) (denying

compassionate release to a petitioner currently incarcerated for 1st degree

murder with extraordinary and compelling medical conditions because

“3553(a) factors make it impossible for the Court to find that Shakur

demonstrates extraordinary and compelling reasons”); United States v.

Araña, No. 95-80272-13, 2020 U.S. Dist. LEXIS 80394, 2020 WL 2214232

(E.D. Mich. May 7, 2020) (denying release to a petitioner serving life

sentence for drug offenses and murder who otherwise had a compelling

medical justification for release).

                                      16
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.826 Filed 01/06/21 Page 17 of 18




      There are relatively few reported cases of courts reducing the

sentences of inmates convicted of murder. But See United States v.

Rodriguez, --- F.Supp.3d ---- (2020) (reducing a life sentence to a 30yr

sentence for an inmate convicted of murdering a government informant

where the petitioner presented letters of support from 27 prison officials

attesting to his extraordinary rehabilitation and expressly supporting his

release). Even fewer have released inmates convicted of murder. Courts

typically grant release when the petitioners are older and terminally ill. See

United States v. Tidwell, No. CR 94-353, 2020 WL 4504448 (E.D. Pa. Aug.

5, 2020) (granting compassionate release to a 62 year old “model inmate”

convicted of two murder charges who suffered from stage IV prostate

cancer, hepatitis C, and hypertension, and had less than a year to live).

Such dire circumstances are not presented here.

      Hicks has served 79% of his sentence based on his expected release

date. But Hicks received a substantially reduced sentence when the court

sentenced him to 420 months; the maximum penalty for premeditated

murder of a witness is life imprisonment without the possibility of parole.

Shortening that sentence by six years, would undermine the seriousness of

the offense.




                                      17
 Case 2:96-cr-80335-VAR ECF No. 150, PageID.827 Filed 01/06/21 Page 18 of 18




      The Court cannot find that Hicks’ release is consistent with Congress’

sentencing factors. While the risk of recidivation may be low, the cost of

recidivation is high.

IV.   CONCLUSION

      Although Hicks demonstrated compelling medical conditions and

significant efforts at rehabilitation, the Court DENIES his motion for

compassionate release.

      IT IS ORDERED.
                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: January 6, 2021




                                      18
